 



EXHIBIT 10.1
EMPLOYMENT AGREEMENT
     THIS AGREEMENT dated May 2, 2005 is entered into by Newpark Resources, Inc.
(the “Company”), a Delaware corporation, and James D. Cole (the “Executive”) and
is intended to extinguish and supersede all prior employment agreements between
the parties. The Company and Executive agree as follows:
1. Employment as Chief Executive Officer in 2005.
     1.1 2005 Term. The Company hereby agrees to continue to employ Executive,
and Executive hereby accepts continued employment by the Company, as its Chief
Executive Officer (“CEO”) on the terms and conditions set forth in this
Agreement up to December 31, 2005.
     1.2 2005 Compensation. Executive shall be entitled to his current annual
base salary of $320,000, employee benefits and continued eligibility for awards
under the current year’s incentive compensation opportunity pursuant to the
Company’s 2003 Executive Incentive Compensation Plan (the "EICP”) through
December 31, 2005. The performance measures approved by the Board of Directors
under the EICP for Executive for 2005 include, as a thirty (30) percent
discretionary performance measure (as defined in the EICP), execution of a
contract with Tinep SA de CV (“Tinep”) relating to water processing by the
target date of July 31, 2005 that is on terms and conditions reasonably
satisfactory to the Company’s Board of Directors.
     1.3 Prior Awards. Executive will remain as a participant in the Company’s
2003 Long Term Incentive Plan (the “LTIP”) with respect to the Awards previously
granted in January 2003, 2004, and 2005 and will be eligible to vest under these
awards to the extent applicable performance criteria are met at the end of the
respective performance periods (12/31/05; 12/31/06; and 12/31/07) or otherwise
as provided in the LTIP upon a Change of Control (as therein defined) or
otherwise, subject to and in accordance with the provisions of the original
award agreements, provided that the termination of his employment other than for
Cause before conclusion of a performance period shall not affect the vesting of
the awards as of the conclusion of the performance period, notwithstanding any
contrary provision of the LTIP.
     1.4 CEO Duties. Until December 31, 2005, or earlier upon the assumption of
office by successor, Executive will be responsible for continuing to perform the
traditional functions of the CEO of the Company, and any other actions that may
be necessary or desirable for the operation of the Company at the direction of,
or within the guidelines set forth by, the Company’s Board of Directors. At that
time, it is agreed that Executive will relinquish the position of CEO of the
Company and all of the authority and responsibilities attendant therewith,
without affecting the compensation to which he is entitled for the year ending
December 31, 2005.
     1.5 Extent of Services. Executive shall continue to devote his full
business time, attention and energies to the business of the Company during
employment; provided, however, that Executive may from time to time perform
civic or charitable work that will not materially interfere with his performance
of his duties under this Agreement.

1



--------------------------------------------------------------------------------



 



     1.6 Announcement of Resignation. Executive agrees that on May 2, 2005 he
will announce to employees and the public, in a manner and forms approved by the
Board of Directors, that he is resigning as CEO of the Company, effective
December 31, 2005.
     1.7 Board Nomination. Executive will be nominated for a position on the
Board of Directors of the Company at its Annual Meeting in 2005 and will, if
elected, serve a full one year term. Executive agrees that he will not stand for
re-election to the Board of Directors in 2006 or thereafter, unless requested to
do so by the Nominating Committee of the Board of Directors.
2. Employment Commencing in 2006.
     2.1 Term. The Company hereby agrees to employ Executive, and Executive
hereby accepts employment by the Company, as full-time Chairman and Chief
Executive Officer of Newpark Environmental Water Solutions (“NEWS”) on the terms
and conditions set forth in this Agreement effective January 1, 2006 and ending
on December 31, 2007, subject to Section 4 (Termination of Employment). Such
term may be extended upon the mutual agreement of Executive and the Company.
     2.2 Duties. Executive will be responsible for performing the traditional
functions of the Chief Executive Officer of NEWS, and any other actions that may
be necessary or desirable for the operation of the NEWS at the direction of, or
within the guidelines set forth by, the Company’s Chief Executive Officer.
     2.3 Extent of Services. Executive shall continue to devote his full
business time, attention and energies to the business of NEWS during employment;
provided, however, that Executive may from time to time perform civic or
charitable work that will not materially interfere with his performance of his
duties under this Agreement.
     2.4 Conflicts of Interest. During the term of his employment under this
Agreement, Executive shall not, directly or indirectly, without the prior
consent of a majority of the members of the Company’s Board of Directors, render
any services to any other person or entity or acquire any interests of any type
in any other entity, that might be deemed in competition with the Company or any
of its subsidiaries or affiliates or in conflict with his position as the
Chairman and Chief Executive Officer of NEWS; provided, however, that the
foregoing shall not be deemed to prohibit Executive from (a) acquiring, solely
as an investment, any securities of a partnership, trust, limited liability
company, corporation or other entity (i) so long as he remains a passive
investor in such entity, (ii) so long as he does not become part of any control
group thereof, and (iii) so long as such entity is not, directly or indirectly,
in competition with the Company or any of its subsidiaries or affiliates, or
(b) serving as a consultant, advisor or director of any corporation which has a
class of outstanding equity securities registered under Sections 12(b) or 12(g)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
which is not in competition with the Company or any of its subsidiaries or
affiliates.
3. Compensation and Benefits.
     3.1 Base Salary. Effective January 1, 2006 through December 31, 2007, NEWS
shall pay Executive an annual base salary of $200,000.00 (the “Base Salary”), in
equal installments in

2



--------------------------------------------------------------------------------



 



accordance with Company payroll practices, from which usual and customary
withholdings and deductions will be made.
     3.2 Incentive Compensation. In addition to the Base Salary, Executive shall
be eligible for participation in the EICP in each of the three years ending
December 31, 2006, 2007 and 2008, whether or not Executive is employed by the
Company during such period and regardless of the reason for any end of his
employment (notwithstanding any contrary provision of the EICP), and will be
entitled to receive each year an amount (the “Incentive Component”) equal to the
greater of (i) five (5) percent of the Tinep Operating Income or (ii) the amount
earned under the EICP, with a target award opportunity of fifty (50) percent of
base salary for the year in question with a maximum of one hundred (100) percent
of such salary (for purposes of computing EICP for 2008, base salary used shall
be the base salary for 2007). Performance measures and goals will be set by the
Compensation Committee of the Board, and will, as regards the discretionary
performance measure, include completion of contracts with Tinep relating to
heavy oil processing and air processing on terms and conditions reasonably
satisfactory to the Company’s Board of Directors. Actual awards in accordance
with the Board approved plan are at the discretion of the Compensation
Committee.
     3.3 Stock Options and Share Awards. In addition, Executive shall be
eligible to receive stock options and performance restricted share awards and
other executive compensation arrangements, if any, on the same basis as are
granted to the Company’s Chief Operating Officer or Chief Financial Officer
(whichever receives the greater number of such options or awards at any time),
if and when granted to Chief Operating Officer or Chief Financial Officer by the
Compensation Committee in accordance with any Board approved plans (including
but not limited to the 1995 Incentive Stock Option Plan and the 2003 Long Term
Incentive Plan) (all such plans being referred to as the "Plans”). Vesting shall
be in as provided in these existing plans, and subject to any amendments;
provided, however, that termination of Executive’s employment other than for
Cause before the end of an applicable vesting period shall not affect such
vesting notwithstanding any contrary provision of a Plan.
     3.4 Benefit Plans. Throughout his employment under this Agreement,
Executive shall be entitled to participate in any and all employee benefits
plans or programs of the Company to the extent that he is otherwise eligible to
participate under the terms of those plans, including participation in any
welfare benefit programs provided by the Company (including, without limitation,
medical, prescription, dental, disability, employee life, group life, accidental
death and travel accident insurance programs), receive prompt reimbursement for
all reasonable business expenses incurred by him for which application for
reimbursement is promptly and properly submitted, fringe benefits and
perquisites available generally to other executives of the Company and its
affiliates, including rights to indemnification, advance of litigation expenses,
exculpation and D&O insurance provided to directors and officers of the Company,
and paid vacation of a duration granted generally to other executives of the
Company.
     3.5 Company Automobile. Throughout his employment under this Agreement,
Company will continue provide Executive an automobile for his use and will
reimburse him for expenses incurred in connection with that vehicle, in
accordance with the policies and practices of the Company.

3



--------------------------------------------------------------------------------



 



4. Termination of Employment.
     4.1 Termination. Executive’s employment by the Company shall be terminated
(1) automatically, upon the death or disability (as defined below in
Section 6.9(b) of Executive or (2) at the election of Executive upon 30 days
written notice to the Company by Executive for Good Reason (as defined below),
or (3) by the Company for Cause (as defined below); or (4) at the election of
Executive upon 90 days written notice to the Company to retire before
December 31, 2007.
     4.2 Early Termination. If Executive’s employment is terminated (including
retirement) by Executive at any time before December 31, 2007, other than for
Good Reason, Executive shall be entitled to receive: (1) his Base Salary through
the date of termination, (2) full participation in the EICP based on the full
year’s performance criteria for the year in which employment is terminated,
(3) the Non-Compete Payments as and when due on January 15, 2008 and 2009, and
(4) full vesting of all options and grants made before the date of termination.
     4.3 Termination by Executive for Good Reason or by Company without Cause.
If Executive’s employment is terminated at any time before December 31, 2007 by
Executive for Good Reason or by the Company without Cause, then Executive shall
be entitled to receive: (1) in a lump sum payment due within 15 days of the date
of termination, his Base Salary through December 31, 2007, (2) the Incentive
Component, taking into account Executive’s full participation in the EICP for
all periods though December 31, 2008 (in which case the EICP’s discretionary
performance measure shall be treated as having been fully met for each period),
(3) the Non-Compete Payments as and when due on January 15, 2008 and 2009, and
(4) full vesting of all options and grants made before the date of termination,
(5) receipt of such stock option award and restricted shares awards granted to
the Company’s Chief Operator Officer and Chief Financial Officer on or before
December 31, 2007 as contemplated by Section 3.3, which shall vest immediately,
(6) participation in any and all employee benefits plans or programs of the
Company to the extent that he would otherwise have been eligible to participate
under the terms of those plans if his employment had not been terminated to the
maximum extent permitted by law and these plans, including but not limited to
participation in group life insurance and medical insurance programs, and
(7) the right to purchase his company automobile at net book value under
Section 5.5.
     4.4 Termination for Cause. If Executive’s employment is terminated at any
time before December 31, 2007 by the Company for Cause, then Executive shall be
entitled to receive only: (1) his Base Salary through the date of termination
and (2) the Non-Compete Payments (defined below) as and when due on or before
January 15, 2008 and 2009 and (3) such options and grants as shall have fully
vested before the date of termination. In any such event, Executive shall be
ineligible for and shall forfeit all rights with respect to options and grants
that have not vested as of the time of termination for Cause.
     4.5 Exclusive Remedy; Condition to Obligations. Executive’s sole remedy for
the Company’s termination of his employment in breach of this Agreement shall be
the right to recover the amounts provided in this Section 4.

4



--------------------------------------------------------------------------------



 



     4.6 Breach of Non-Competition Agreement. The Company’s obligations under
Section 5.2 and benefits provided for under Sections 5.3 and 5.4 of this
Agreement shall cease as of the date, if any, on which Executive knowingly and
intentionally fails in any material respect to perform any of his material
obligations under either of the Non-Compete Agreement (as defined below); and,
in any such case, any amount otherwise due Executive shall be reduced in any
month by the amount, if any, of any salary or other compensation received by
Executive in such month from a source other than the Company for services
rendered after the end of the Employment Term in violation of a Non-Compete
Agreement. The remedies in this Section 4.6 shall not be exclusive of any other
remedies the Company may have at law or in equity.
5. Termination of Employment and Retirement December 31, 2007.
     5.1 Scheduled Retirement. Executive hereby offers, and the Company hereby
accepts, Executive’s retirement effective December 31, 2007. Due to the unique
knowledge and executive positions held by Executive, and the Company’s need to
plan for the top management and direction of the Company and its subsidiaries,
Executive’s separation is irrevocable by him. However, nothing herein prohibits
Executive from accepting an extension of employment, at terms mutually
agreeable, if offered by the Company to Executive.
     5.2 Entitlements on Death, Disability or Scheduled Retirement. If
Executive’s employment is terminated at any time by Executive’s death or
disability or after December 31, 2007 by Executive’s retirement as contemplated
by Section 5.1, then Executive shall be entitled to receive: (1) his Base Salary
through the date of death, disability, or such retirement, (2) the Incentive
Component, taking into account Executive’s full participation in the EICP for
all periods though December 31, 2008 (in which case the EICP’s discretionary
performance measure shall be computed on the basis of actual Tinep Operating
Income in the applicable periods), (3) the Non-Compete Payments as and when due
on January 15, 2008 and 2009, (4) full vesting of all options and grants made
before the date of his retirement as contemplated by Sections 5.5 and 5.6, (5)
participation in the insurance programs of the Company as provided in
Section 5.4, and (6) the right to purchase his company automobile at net book
value under Section 5.7.
     5.3 Compensation For Non-Competition Agreements. In consideration for his
agreement to entering into the agreements set forth as Appendices “A” and “B”
(the “Non-Competition Agreements”) Executive, or in the event of his death, his
spouse or designated beneficiary or estate or such other person as may be
required by law will receive two (2) payments of $320,000.00 each (“Non-Compete
Payments”), one on or before January 15, 2008 and the other on or before
January 15, 2009. Executive shall be entitled to receive these payments in any
event, without regard to when or why his employment by the Company is
terminated, as and to the extent provided in the Non-Competition Agreements,
except as provided in Section 4.6 of this Agreement.
     5.4 Medical and Life Insurance. Throughout the term of his employment under
this Agreement and until December 31, 2009, the Company shall continue to
provide Executive with coverage under group medical and life insurance coverage
during on the same relative basis on which he is covered as of the date of this
Agreement or on a comparable basis under any successor policies and coverages,
as long so doing is not in contravention of the respective plan’s

5



--------------------------------------------------------------------------------



 



provisions in existence at that time, or shall pay the premium for continuation
of the health insurance coverage under COBRA.
     5.5 Stock Options. Upon termination of Executive’s employment other than
for Cause, Executive’s stock options will vest and become exercisable for the
remainder of their term in accordance with and subject to the provisions of the
Plan(s) and award agreements.
     5.6 Performance-Restricted Shares. Upon termination of Executive’s
employment other than for Cause, all performance-restricted shares will continue
and may vest at the end of the applicable performance period in accordance with
and subject to the plan and award agreements.
     5.7 Company Car. Upon termination of Executive’s employment other than for
Cause, Executive may purchase his Company car at then current value on the books
of the Company, and title will be transferred upon payment and proof of
insurance.
6. Miscellaneous.
     6.1 Exclusive Dispute Resolution Procedure. In the event either party
contends the other has not complied with a provision of this Agreement or
asserts any claims under ERISA, other than the Non-Compete Agreements ( which
are specifically excluded from this procedure), prior to seeking arbitration as
provided for below, the party claiming a violation of this Agreement, shall
advise the other party, in writing, of the specifics of the claim, including the
specific provision alleged to have been violated, as well as provide the other
party with any supporting documentation the party desires to produce at that
time. The parties will thereafter meet and attempt to resolve their differences
in a period not to exceed thirty (30) days, unless the parties agree in writing
to mutually extend the time for one additional thirty (30) day period. Following
such attempts to resolve any such dispute, either party may require arbitration
of the other. In order to do so, the request must be timely made, in writing,
and delivered to the other party (Executive or the Board Chair) within thirty
(30) days following the end of the resolution period (or any valid extension
thereof) referenced herein above. The parties hereto agree that any controversy
or claim arising out of or relating to this Agreement, or any dispute arising
out of the interpretation or application of this Agreement, which the parties
hereto are unable to resolve as provided for above, shall be finally resolved
and settled exclusively by arbitration in New Orleans, Louisiana, by a single
arbitrator under the American Arbitration Association’s arbitration rules known
as the National Rules for the Resolution of Employment Disputes, effective
June 1, 1997 and as thereafter amended, and in accordance with the substantive
laws of the State of Louisiana to the extent not preempted by the Employee
Retirement Income Security Act, which shall govern all applicable benefits
issues, in keeping with the above required procedure. If the parties cannot
agree upon an arbitrator from a panel provided for the sole purpose of selecting
such an arbitrator, then each party shall choose its own independent
representative, and those independent representatives shall, in turn, choose the
single arbitrator within thirty (30) days of the date of the selection of the
first independent representative. The legal expenses of each party shall be
borne by them respectively. However, the cost and expenses of the arbitrator in
any such action shall be borne equally by the parties. The arbitrator’s
decision, judgment and award shall be final, binding and conclusive upon the
parties and may be entered in the highest court, state or federal, having
jurisdiction. The arbitrator to

6



--------------------------------------------------------------------------------



 



which any such dispute shall be submitted in accordance with the provision of
this Article shall only have jurisdiction and authority to interpret, apply or
determine compliance with the provisions of this Agreement, but shall not have
jurisdiction or authority to add to, subtract from, or alter in any way the
provisions of this Agreement.
     6.2 Headings. Section and other headings contained in this Agreement are
for reference only and shall not affect in any way the meaning or interpretation
of this Agreement.
     6.3 Notices. Any notice, communication, request, reply or advice (here
severally and collectively called “Notice”) required or permitted to be given
under this Agreement must be in writing and is effectively given by deposit in
the same in the United States mail, postage pre-paid and registered or certified
with return receipt requested, by national commercial courier for next day
delivery, or by delivering in person the same to the address of the person or
entity to be notified. Notice deposited in the mail in the manner herein above
described shall be effective 48 hours after such deposit, Notice sent by
national commercial courier for next day delivery shall be effective on the date
delivered, and Notice delivered in person shall be effective at the time of
delivery. For purposes of Notice, the address of the parties shall, until
changed as hereinafter provided, be as follows:

                  (a)   If to the Company:           Newpark Resources, Inc.    
    3850 Causeway Blvd., Suite 5770         Metairie, LA 70002-175 2
 
      Attention: Chairman of the Board

or at such address as the Company may have advised Executive in writing; and

         
 
  (b)   If to Executive:  
 
      James D. Cole
 
      3 Hummingbird Drive
 
      Covington, LA 70433

or at such other address as Executive may have advised the Company in writing.
     6.4 Waiver. The failure by any party to enforce any of its rights under
this Agreement shall not be deemed to be a waiver of such rights, unless such
waiver is an express written waiver which has been signed by the waiving party,
and in the case of the Company, expressly approved by its Board of Directors.
Waiver of any one breach shall not be deemed to be a waiver of and other breach
of the same or any other provision of this Agreement.
     6.5 Choice of Law. The validity of the agreement, the construction of its
terms and the determination of the rights and duties of the parties hereto shall
be governed by and construed in accordance with the laws of the State of
Louisiana without regard to choice of law principles.

7



--------------------------------------------------------------------------------



 



     6.6 Invalidity of Provisions. If any provision of this Agreement is
adjudicated to be invalid, illegal or unenforceable under applicable law, the
validity or enforceability of the remaining provisions shall be unaffected. To
the extent that any provision of this Agreement is adjudicated to be invalid,
illegal or unenforceable because it is overbroad, that provision shall not be
void but rather shall be limited only to the extent required by applicable law
and enforced as so limited.
     6.7 Entire Agreement; Written Modifications. This Agreement and the
Non-Compete Agreements together contain the entire agreement between the parties
and supersedes all prior or contemporaneous representations, promises,
understandings and agreements between Executive and the Company.
     6.8 Assignment by Executive. This Agreement may not be assigned by
Executive without the prior written consent of the Company.
     6.9 Definitions. In this Agreement:
     (a) “Cause” when used with reference to termination of the employment of
Executive by the Company for “Cause”, shall mean:

  (1)   Executive’s conviction of, or entrance of a plea of guilty to, a felony
or other crime involving fraud and/or moral turpitude;     (2)   dishonesty,
willful misconduct or material, gross neglect of Executive, which gross neglect
causes material harm to the Company;     (3)   any willful misconduct on the
part of Executive that causes material damage to the reputation of the Company;
    (4)   appropriation (or an overt act attempting appropriation) by Executive
of a material business opportunity of the Company;     (5)   theft, embezzlement
or other similar misappropriation of funds or property of the Company by
Executive; or     (6)   the failure of Executive to follow the reasonable and
lawful written instructions or policy of the Company with respect to the
services to be rendered and the manner of rendering such services by Executive,
including the provisions of Section 2.4, provided Executive has been given
reasonable and specific written notice of such failure and opportunity to cure
and no cure has been effected or initiated within a reasonable time after such
notice.

     (b) “Disability” means, with respect to Executive, his inability to perform
his duties with NEWS on a full-time basis for 120 consecutive days as a result
of incapacity due to mental or physical illness which is determined to be total
and permanent by a licensed physician selected by the Company or its insurers
and reasonably acceptable to the Executive or the Executive’s legal
representative.

8



--------------------------------------------------------------------------------



 



     (c) “Employment Term” means the actual term of Executive’s employment under
this Agreement.
     (d) “Good Reason” means any of the following:

  (1)   The Company unreasonably interferes in a demonstrably willful and
deliberate manner with Executive’s performance of his duties;     (2)   Over
Executive’s written objection, the Company changes Executive’s principle place
of work to a location more than 80 miles from the Company’s headquarters as of
the date of this Agreement; provided, however, that if (i) the new place of work
is within 80 miles of the Company’s headquarters at the time of the change of
Executive’s place of work, (ii) the Company furnishes executive a reasonable
housing allowance for housing near the new place of work and (iii) the Company
agrees to reimburse the travel expenses of Executive in weekly and holiday
commuting to New Orleans, Louisiana from the new place of work, such a change
shall not constitute Good Reason;     (3)   Over Executive’s written objection,
the Company changes materially and adversely the responsibilities, authority or
status of Executive, and Executive notifies the Company in writing of his
objection to the change, and such change is not remedied by the Company promptly
after receipt of written notice from Executive. Additionally, it is recognized
and agreed that Executive’s move from CEO of the Company to Chairman and CEO of
NEWS, and the related consequential changes, will not be considered a violation
of this Agreement; or     (4)   The substantial failure of the Company to comply
with its obligations under this Agreement or any other agreement that may be in
effect that is not remedied within a reasonable time after specific written
notice thereof by Executive to the Company.

A termination of employment by Executive for Good Reason as defined herein shall
be effectuated by giving the Company written notice (“Notice of Termination for
Good Reason”) of the termination and shall set forth in reasonable detail the
specific conduct of the Company that Executive contends constitutes Good Reason
and the specific provision(s) of this Agreement on which Executive relies. The
Notice of Termination for Good Reason shall be effective on the 10th business
day following the date of the Notice of Termination for Good Reason, unless the
parties agree otherwise in writing, or unless the Company does not remedy the
alleged violation promptly after receipt of the Notice of Termination for Good
Reason.
     (e) “Tinep Operating Income” means revenues of NEWS less all direct
operating expenses related to such revenues, including costs of revenues,
general and administrative expenses and any minority interest in earnings
related to the technology (“Expenses”) directly incurred by NEWS . To the extent
Tinep technology is utilized or applied by the Company or any of its
subsidiaries other than NEWS, Tinep Operating Income shall also included the
direct

9



--------------------------------------------------------------------------------



 



revenue associated with the use of the technology less Expenses. Tinep Operating
Income does not include foreign currency gains or losses, other income or
expense, or any allocations of corporate expenses, but for purposes of this
agreement, shall include interest expense associated with any capital invested
by the Company or NEWS in or directly related to the technology (per the
approval of the Company’s Board of Directors), calculated at the average cost of
borrowed funds for the Company during the period considered.
     6.10 Representation by counsel. Each of the parties has been represented by
counsel and has actively participated in the drafting of this Agreement.
     EXECUTED as of the date first written above.

              Witnesses:   NEWPARK RESOURCES, INC.    
 
           
/s/ Del Lancaster
  By:         /s/ David P. Hunt    
 
     
 
     David Hunt    
/s/ Matthew W. Hardey
           Board Chairman    
 
           
 
           
Witnesses:
           
/s/ Del Lancaster
           /s/ James D. Cole    
 
     
 
     James D. Cole    
 
           
/s/ Matthew W. Hardey
 
           

10



--------------------------------------------------------------------------------



 



APPENDIX A
ANCILLARY LOUISIANA UNFAIR COMPETITION, CONFIDENTIALITY AND
NON-COMPETITION AGREEMENT
     THIS LOUISIANA UNFAIR COMPETITION, CONFIDENTIALITY AND NON-COMPETITION
AGREEMENT (this “Ancillary Agreement”) dated and effective as of May 2, 2005 is
made by James D. Cole (“Executive”) and Newpark Resources, Inc. (the “Company”).
RECITALS:
     WHEREAS, Executive and the Company have entered into an Agreement dated
this date (the “Employment Agreement”), to which this Agreement is ancillary and
incorporated by reference, pursuant to which, among other things, the Company
agrees to make certain payments to Executive; and
     WHEREAS, pursuant to the Employment Agreement, the Company and Executive
have agreed to enter into this Ancillary Agreement; and
     NOW, THEREFORE, in consideration of Executive’s Employment Agreement and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Executive and the Company hereby covenant and agree as
follows:
     1. Definitions. Each capitalized term not defined herein shall have the
meaning assigned to that term in the Employment Agreement.
     2. Confidentiality. Executive acknowledges that in the course of his
relationship with the Company and its related entities Newpark Drilling Fluids,
Newpark Environmental Services, SOLOCO, Newpark Canada, and Newpark Water (the
“Related Entities” or referred to collectively with Newpark Resources as the
“Company”) he has in the past received, and may in the future receive, certain
trade secrets, programs, lists of customers and other confidential or
proprietary information and knowledge concerning the business of the Company and
its Related Entities (hereinafter collective referred to as “Confidential
Information”) which the Company desires to protect. Executive understands that
the information is confidential and he agrees not to reveal the Confidential
Information to anyone outside the Company so long as the confidential or secret
nature of the Confidential Information shall continue, other than such
disclosure as authorized by the Company or is made to a person transacting
business with the Company who has reasonable need for such Confidential
Information. Executive further agrees that he will at no time use the
Confidential Information for or on behalf of any person other than the Company
for any purpose. Executive further agrees to comply with the confidentiality and
other provisions set forth in this Agreement, the terms of which are
supplemental to any statutory or fiduciary or other obligations relating to
these matters. On the termination of employment or his Employment Agreement,
Executive shall surrender to the Company all papers, documents, writings and
other property produced by him or coming into his possession by or through his
relationship with the Company or relating to the Confidential Information and
Executive agrees that all such materials will at all times remain the property
of the Company.

11



--------------------------------------------------------------------------------



 



     3. Specific Covenants.
          (a) This Agreement. The terms of this Agreement constitute
Confidential Information, which Executive shall not disclose to anyone other
than his spouse, attorney, accountant, or as may be required by the Company or
by law.
          (b) Company Property. All written materials, customer or other lists
or data bases, records, data, and other documents prepared or possessed by you
during your employment with the Company are the Company’s property. All
information, ideas, concepts, improvements, discoveries, and inventions that are
conceived, made, developed, or acquired by you individually or in conjunction
with others during your employment (whether during business hours and whether on
the Company’s premises or otherwise) which relate to the Company’s business,
products, or services are the Company’s sole and exclusive property. All
memoranda, notes, records, files, correspondence, drawings, manuals, models,
specifications, computer programs, maps, and all other documents, data, or
materials of any type embodying such information, ideas, concepts, recipes,
inventory, prices, improvements, discoveries, and inventions are the Company’s
property. At the termination of Executive’s employment with the Company for any
reason, Executive shall return all of the Company’s documents, data, or other
Company Property to the Company. Included in the above are all such data that
Executive had access to, over, or possessed. The Company desires by this
Agreement to protect its economic investment in its current and future
operations and business.
          (c) Confidential Information; Non-Disclosure. Executive acknowledges
and stipulates that the business of the Company is highly competitive, cost and
price sensitive, and that he in connection with his work and job have had access
to Confidential Information relating to the Company’s businesses and their
methods and operations. For purposes of this Agreement, “Confidential
Information” means and includes the Company’s confidential and/or proprietary
information and/or trade secrets that have been developed or used and/or will be
developed and that cannot be obtained readily by third parties from outside
sources. Confidential Information includes, by way of example and without
limitation, the following information regarding customers, employees,
contractors, its operations and its markets and the industry not generally known
to the public; strategies, methods, books, records, and documents; recipes,
technical information concerning products, equipment, services, and processes;
procurement procedures and pricing techniques; the names of and other
information concerning customers and those being solicited to be customers,
investors, and business relations (such as contact name, service provided,
pricing for that customer, type and amount of product used, credit and financial
data, and/or other information relating to the Company’s relationship with that
customer); pricing strategies and price curves; positions, plans, and strategies
for expansion or acquisitions; budgets; customer lists; research; financial and
sales data; raw materials purchasing or trading methodologies and terms;
evaluations, opinions, and interpretations of information and data; marketing
and merchandising techniques; prospective customers’ names and locations; grids
and maps; electronic databases; models; specifications; computer programs;
internal business records; contracts benefiting or obligating the Company; bids
or proposals submitted to any third party; technologies and methods; training
methods and training processes; organizational structure; personnel information,
including salaries of personnel; labor or employee relations or agreements;
payment amounts or rates paid to consultants or other service providers; and
other such confidential or proprietary information. Information need not qualify

12



--------------------------------------------------------------------------------



 



as a trade secret to be protected as Confidential Information under this
Agreement, and the authorized and controlled disclosure of Confidential
Information to authorized parties by Company in the pursuit of its business will
not cause the information to lose its protected status under this Agreement.
Executive acknowledges and stipulates that this Confidential Information
constitutes a valuable, special, and unique asset used by the Company in its
businesses to obtain a competitive advantage over its competitors. Executive
further acknowledges that protection of such Confidential Information against
unauthorized disclosure and use is of critical importance to the Company in
maintaining its competitive position and economic investment, as well as work
for its employees.
          (d) Unfair Competition Restrictions. Executive agrees that for a
period of twenty- four (24) months following the date of his termination
(“Restricted Term”), he will not, directly or indirectly, for himself or for
others, anywhere in those areas where the Company currently (including the City
of New Orleans and its surrounding parishes, and in those cities or parishes
listed in Attachment “A-1” attached hereto) (the “Restricted Area”) conducts or
is seeking to conduct business of the same nature as the Company, including the
Related Entities, do any of the following, unless expressly authorized by the
Company’s Board Chair: Engage in, or assist any person, entity, or business
engaged in, the selling or providing of products or services that would displace
the products or services that (i) the Company is currently in the business of
providing and was in the business of providing, or is planning to be in the
business of providing, at the time of the execution of this Agreement, or
(ii) that Executive had involvement in, access to, or received Confidential
Information about in the course of employment. The foregoing is expressly
understood to include, without limitation, the business of the manufacturing,
selling and/or providing products or services of the same type offered and/or
sold by the Company.
     4. Prohibition on Circumvention. It is further agreed that during the
Restricted Term, Executive cannot circumvent these covenants by alternative
means or engage in any of the enumerated prohibited activities in the Restricted
Area by means of telephone, telecommunications, satellite communications,
correspondence, or other contact from outside the Restricted Area. Executive
further understands that the foregoing restrictions may limit his ability to
engage in certain businesses during the Restricted Term, but acknowledge that
these restrictions are necessary to protect the Confidential Information and
business interests of the Company.
     5. Proviso. It is agreed that these covenants do not prevent Executive from
using and offering the general management or other skills that he possessed
prior to receiving access to Confidential Information and knowledge from the
Company. This Agreement creates an advance approval process, and nothing herein
is intended, or will be construed as, a general restriction against Executive’s
pursuit of lawful employment in violation of any controlling state or federal
laws. Executive is permitted to engage in activities that would otherwise be
prohibited by this covenant if such activities are determined in the sole
discretion of the Board of the Company, and authorized in writing, to be of no
material threat to the legitimate business interests of the Company.

13



--------------------------------------------------------------------------------



 



     6. Non-Solicitation of Customers. For a period of twenty-four (24) months
following Executive’s termination of employment or employment agreement,
Executive agrees not to call on, service, or solicit competing business from
customers of the Company, in the Restricted Area, whom he, within the previous
twenty-four (24) months, (i) had or made contact with, or (ii) had access to
information and files about; or, induce or encourage any such customer or other
source of ongoing business to stop doing business with the Company. This
provision does not prohibit Executive from managing or providing other services
or products that are not a product or services currently offered by the Company.
     7. Non-Solicitation of Employees. For a period of twenty-four (24) months
following the date of Executive’s termination of employment or employment
agreement, Executive will not, either directly or indirectly, call on, solicit,
encourage, or induce any other employee or officer of the Company, whom he had
contact with, knowledge of, or association within the course of employment with
the Company to discontinue his or her employment, and will not assist any other
person or entity in such a solicitation.
     8. Non-Disparagement. Executive covenants and agrees he will not engage in
any pattern of conduct that involves the making or publishing of written or oral
statements or remarks (including, without limitation, the repetition or
distribution of derogatory rumors, allegations, negative reports or comments)
which are disparaging, deleterious or damaging to the integrity, reputation or
good will of the Company or its respective management or products and services.
     9. Separability of Covenants. The covenants contained in Section 3 herein
constitute a series of separate but ancillary covenants, one for each applicable
parish in the State of Louisiana set forth in this Agreement or Attachment “A-1”
hereto. If in any judicial proceeding, a court shall hold that any of the
covenants set forth in Section 3 exceed the time, geographic, or occupational
limitations permitted by applicable law, Executive and the Company agree that
such provisions shall and are hereby reformed to the maximum time, geographic,
or occupational limitations permitted by such laws, Further, in the event a
court shall hold unenforceable any of the separate covenants deemed included
herein, then such unenforceable covenant or covenants shall be deemed eliminated
from the provisions of this Agreement for the purpose of such proceeding to the
extent necessary to permit the remaining separate covenants to be enforced in
such proceeding. Executive and the Company further agree that the covenants in
Section 3 shall each be construed as a separate agreement independent of any
other provisions of this Agreement, and the existence of any claim or cause of
action by Executive against the Company, whether predicated on this Agreement,
his Employment Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of any of the covenants of Section 3.
     10. Consideration. Executive acknowledges and agrees that no other
consideration for Executive’s covenants in this Agreement, other than that
specifically referred to in Section 5.2 of the Employment Agreement, has or will
be paid or furnished to him by the Company or the Related Entities.
     11. Return of Items. Upon termination and/or retirement, Executive will
return any computer related hardware or software, cell phone, keys, or other
data or company property in

14



--------------------------------------------------------------------------------



 



his possession or control, including all customer list(s), pricing documents,
etc., to the Company, except as may be specifically provided for to the contrary
in the Employment Agreement.
     12. Meaning of Certain Terms. All non-capitalized terms in Sections 3 and 4
are intended to and shall have the same meanings that those terms (to the extent
they appear therein) have in La. R. S. 23:921.C. Subject to and only to the
extent not consistent with the foregoing sentence, the parties understand the
following phrases to have the following meanings:
          (a) The phrase “carrying on or engaging in a business similar to the
business of the Company” includes engaging, as principal, executive, employee,
agent, trustee, advisor, consultant or through the agency of any corporation,
partnership, association or agent or agency, in any business which conducts
business in competition with the Company (including its Related Entities) or
being the owner of more than 1% of the outstanding capital stock of any
corporation, or an officer, director, or employee of any corporation or other
entity, (other than the Company or a corporation or other entity, affiliated
with the Company) or a member or employee or any partnership, or an owner or
employee of any other business, which conducts a business or provides a service
in the Restricted Area in competition with the Company or any affiliated
corporation or other entity. Moreover, the term also includes (i) directly or
indirectly inducing any current customers of the Company, or any affiliated
corporation or other entity, to patronize any product or service business in
competition with the Company or any affiliated corporation or other entity,
(ii) canvassing, soliciting, or accepting any product or service business of the
type conducted by the Company or any affiliated corporation or other entity
(iii) directly or indirectly requesting or advising any current customers of the
Company or any affiliated corporation or other entity, to withdraw, curtail or
cancel such customer’s business with the Company or any affiliated corporation
or other entity; or (iv) directly or indirectly disclosing to any other person,
firm, corporation or entity, the names or addresses of any of the current
customers of the Company or any affiliated corporation or other entity or the
rates or other terms on which the Company provides services to its customers. In
addition, the term includes directly or indirectly, through any person, firm,
association, corporation or other entity with which Executive is now or may
hereafter become associated, causing or inducing any present employee of the
Company or any affiliated corporation or other entity to leave the employ of the
Company or any affiliated corporation or other entity to accept employment with
Executive or with such person, firm, association, corporation, or other entity.
          (b) The phrase “a business similar to the business of the Company”
means environmental waste treatment and services and temporary work sites and
access roads to the exploration, production and maritime industries and other
commercial markets, including mat sales and rentals, drilling fluids, and the
treatment of water, oil and other fluid streams and related technology; and,
heavy oil and water treatment utilizing ARMAL Activation or sonochemistry
technology.
          (c) The phrase “carries on a like business” includes, without
limitation, actions taken by or through a wholly-owned subsidiary or other
affiliated corporation or entity.
          (d) All references to the Company shall also be deemed to refer to and
include the Related Entities.

15



--------------------------------------------------------------------------------



 



     13. Reasonable Restrictions. Executive represents to the Company that the
enforcement of the restrictions contained in this Agreement would not be unduly
burdensome to Executive and acknowledges that Executive is willing and able,
subject to the Restricted Area as defined herein, to compete in other
geographical areas not prohibited by this Agreement. The parties to this
Agreement hereby agree that the covenants contained in this Agreement are
reasonable.
     14. Entire Agreement. Except with respect to the Employment Agreement
executed concurrently herewith, and with respect to certain matters included in
a separate Agreement being entered into between Executive and the Company on the
date of this Agreement (“Appendix B and B-1”), this Agreement constitutes the
entire agreement between the parties hereto with respect to the subject matter
of this Agreement and supersedes and is in full substitution for any and all
prior agreements and understandings whether written or oral between said parties
relating to the subject matter of this Agreement. This Agreement shall not
supersede or substitute for, nor be superseded or substituted by, the Employment
Agreement, but shall have full force and effect concurrently therewith.
     15. Amendment. This Agreement may not be amended or modified in any respect
except by an agreement in writing executed by the parties in the same manner as
this Agreement except as provided in Section 18 of this Agreement.
     16. Assignment. This Agreement (including, without limitation, Executive’s
obligations under Sections 3 and 4) may be assigned by the Company without the
consent of Executive in connection with the sale, transfer or other assignment
of all or substantially all of the capital stock or assets of, or the merger of,
the Company, provided that the party acquiring such capital stock or assets or
into which the company merges assumes in writing the obligations of the Company
hereunder and provided further that no such assignment shall release the Company
from its obligations hereunder. This Agreement (including, without limitation,
Executive’s obligations under Sections 3 and 4) may not be assigned or
encumbered in any way by Executive without the written consent of the Company.
     17. Successors. This Agreement (including, without limitation, Executive’s
obligations under Sections 3 and 4) shall be binding upon and shall inure to the
benefit of and be enforceable by each of the parties and their respective
successors and assigns.
     18. Unenforceable Provisions. If, and to the extent that, any section,
paragraph, part, term and/or provision of this Agreement would otherwise be
found null, void, or unenforceable under applicable law by any court of
competent jurisdiction, that section, paragraph, part, term and/or provision
shall automatically not constitute part of this Agreement. Each section,
paragraph, part, term and/or provision of this Agreement is intended to be and
is severable from the remainder of this Agreement. If, for any reason, any
section, paragraph, part, term and/or provision herein is determined not to
constitute part of this Agreement or to be null, void, or unenforceable under
applicable law by any court of competent jurisdiction, the operation of the
other sections, paragraphs, parts, terms and/or provisions of this Agreement as
may remain otherwise intelligible shall not be impaired or otherwise affected
and shall continue to have full force and effect and bind the parties hereto.

16



--------------------------------------------------------------------------------



 



     19. Remedies.
          (a) Executive agrees that a breach or violation of Section 3 or 4 of
this Agreement by Executive shall entitle the Company as a matter of right, to
an injunction, without necessity of posting bond, issued by any court of
competent jurisdiction, restraining any further or continued breach or violation
of such provisions. Such right to an injunction shall be cumulative and in
addition, and not in lieu of, any other remedies to which the Company may show
themselves justly entitled, including, but not limited to, specific performance
and damages. The parties specifically agree that the remedy of damages alone is
inadequate.
          (b) In the event that Executive knowingly and intentionally fails in
any material respect to perform any of his material obligations under this
Agreement, the Company may elect (i) to cease all payments under Section 5.2 of
the Employment Agreement and recover all payments previously made to Executive
under Section 5.2 of the Employment Agreement, (ii) obtain an injunction and/or
(iii) exercise any and all other remedies available by law.
          (c) Notwithstanding the foregoing subsection (b), Executive will have
no liability or responsibility for: (i) inadvertent disclosure or use of the
Information if (x) he uses the same degree of care in safeguarding the
Information that the Company uses to safeguard information of like importance
and (y) upon discovery of such inadvertent disclosure or use of such material,
Executive immediately uses his best efforts, including the commencement of
litigation, if necessary, to prevent any use thereof by the person or persons to
whom it has been disclosed and to prevent any further incidental disclosure
thereof; and (ii) , disclosure of Information (x) that is required by law,
(y) that is made pursuant to a proper subpoena from a court or administrative
agency of competent jurisdiction from a court or administrative agency of
competent jurisdiction or (z) that is made upon written demand of an official
involved in regulating you if before disclosure is made, Executive immediately
notifies the Company of the requested disclosure by the most immediate means of
communication available and confirms in writing such notification within one
business day thereafter.
     20. Notice. All notices, consents, requests, approvals or other
communications in connection with this Agreement and all legal process in regard
hereto shall be in writing and shall be deemed validly delivered, if delivered
personally or sent by certified mail, postage prepaid. Unless changed by written
notice pursuant hereto, the address of each party for the purposes hereof is as
follows:

         
 
  If to Executive:   If to the Company:
 
  3 Hummingbird Drive   3850 Causeway Blvd., Suite 5770
 
  Covington, LA 70433   Metairie, LA 70002-1752
 
      Attn: Chairman of Board

Notice given by mail as set out above shall be deemed delivered only when
actually received.
     21. Descriptive Headings. The descriptive headings of the several sections
of this Agreement are inserted for convenience only and shall not control or
affect the meaning or construction of any of the provisions hereof.

17



--------------------------------------------------------------------------------



 



     22. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Louisiana without regard to
conflicts of law principles.
     23. Representation by counsel. Each of the parties has been represented by
counsel and has actively participated in the drafting of this Agreement.
     IN WITNESS WHEREOF, the parties have duly executed this Louisiana Unfair
Competition, Confidentiality and Non-competition Agreement as of the date first
above written.

                  Executive    
 
                               /s/ James D. Cole              
 
           James D. Cole    
 
                Newpark Resources, Inc.    
 
           
 
  By:        David P. Hunt    
 
           
 
           David Hunt, Board Chairman    

18



--------------------------------------------------------------------------------



 



ATTACHMENT A-1 (Restricted Areas)
States and areas in which Newpark Resources, Inc. currently does business:
1. Louisiana
2. Texas
3. Nevada
4. Wyoming
5 Montana
6. Colorado
7. South Dakota
8. Oklahoma
Other areas:
9. The Gulf of Mexico, off what is commonly the “Gulf Coast,” including Texas,
Louisiana, Mississippi, Alabama and Florida, including the waters of the Outer
Continental Shelf.
10. Western Canada
Louisiana Parishes in which Newpark Resources, Inc currently does business:
1. Acadia
2. Allen
3. Assumption
4. Avoyelles
5. Beauregard
6. Bossier
7. Calcasieu
8. Cameron
9. East Ascension
10. East Baton Rouge
11. Evangeline
12. Grant
13. Iberia
14. Iberville
15. Jeff Davis
16. Jefferson
17. Lafayette
18. Lafourche
19. Livingston
20. Plaquemine
21. Pointe Coupee
22. Rapides
23. Richland
24. St. Charles
25. St. James
26. St. Landry
27. St. Martin
28. St. Mary
29. St. Tammany
30. Terrebonne
31. Vermilion
32. Washington

19



--------------------------------------------------------------------------------



 



APPENDIX B
TEXAS AND NON-LOUISIANA UNFAIR COMPETITION, CONFIDENTIALITY AND
NON-COMPETITION AGREEMENT
     THIS UNFAIR COMPETITION, CONFIDENTIALITY AND NONCOMPETITION AGREEMENT (this
“Ancillary Agreement”) dated and effective as of May 2, 2005 is made by James D.
Cole (“Executive”) and Newpark Resources, Inc. (the “Company”).
RECITALS:
     WHEREAS, Executive and the Company have entered into an Agreement dated
this date (the “Employment Agreement”), to which this Agreement is ancillary and
incorporated by reference, pursuant to which, among other things, the Company
agrees to make certain payments to Executive; and
     WHEREAS, pursuant to the Employment and Settlement Agreement, the Company
and Executive have agreed to enter into this Ancillary Agreement; and
     NOW, THEREFORE, in consideration of Executive’s Employment Agreement and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Executive and the Company hereby covenant and agree as
follows:
     1. Definitions. Each capitalized term not defined herein shall have the
meaning assigned to that term in the Employment Agreement.
     2. Confidentiality. Executive acknowledges that in the course of his
relationship with the Company and its related entities Newpark Drilling Fluids,
Newpark Environmental Services, SOLOCO, Newpark Canada, and Newpark Water (the
“Related Entities” or referred to collectively with Newpark Resources as the
“Company”) he has in the past received, and may in the future receive, certain
trade secrets, programs, lists of customers and other confidential or
proprietary information and knowledge concerning the business of the Company and
its Related Entities (hereinafter collective referred to as “Confidential
Information”) which the Company desires to protect. Executive understands that
the information is confidential and he agrees not to reveal the Confidential
Information to anyone outside the Company so long as the confidential or secret
nature of the Confidential Information shall continue, other than such
disclosure as authorized by the Company or is made to a person transacting
business with the Company who has reasonable need for such Confidential
Information. Executive further agrees that he will at no time use the
Confidential Information for or on behalf of any person other than the Company
for any purpose. Executive further agrees to comply with the confidentiality and
other provisions set forth in this Agreement, the terms of which are
supplemental to any statutory or fiduciary or other obligations relating to
these matters. On the termination of employment or his Employment Agreement,
Executive shall surrender to the Company all papers, documents, writings and
other property produced by him or coming into his possession by or through his
relationship with the Company or relating to the Confidential Information and
Executive agrees that all such materials will at all times remain the property
of the Company.

20



--------------------------------------------------------------------------------



 



     3. Specific Covenants.
          (a) This Agreement. The terms of this Agreement constitute
Confidential Information, which Executive shall not disclose to anyone other
than his spouse, attorney, accountant, or as may be required by the Company or
by law.
          (b) Company Property. All written materials, customer or other lists
or data bases, records, data, and other documents prepared or possessed by you
during your employment with the Company are the Company’s property. All
information, ideas, concepts, improvements, discoveries, and inventions that are
conceived, made, developed, or acquired by you individually or in conjunction
with others during your employment (whether during business hours and whether on
the Company’s premises or otherwise) which relate to the Company’s business,
products, or services are the Company’s sole and exclusive property. All
memoranda, notes, records, files, correspondence, drawings, manuals, models,
specifications, computer programs, maps, and all other documents, data, or
materials of any type embodying such information, ideas, concepts, recipes,
inventory, prices, improvements, discoveries, and inventions are the Company’s
property. At the termination of Executive’s employment with the Company for any
reason, Executive shall return all of the Company’s documents, data, or other
Company Property to the Company. Included in the above are all such data that
Executive had access to, over, or possessed. The Company desires by this
Agreement to protect its economic investment in its current and future
operations and business.
          (c) Confidential Information; Non-Disclosure. Executive acknowledges
and stipulates that the business of the Company is highly competitive, cost and
price sensitive, and that he in connection with his work and job have had access
to Confidential Information relating to the Company Resource’s businesses and
their methods and operations. For purposes of this Agreement, “Confidential
Information” means and includes the Company’s confidential and/or proprietary
information and/or trade secrets that have been developed or used and/or will be
developed and that cannot be obtained readily by third parties from outside
sources. Confidential Information includes, by way of example and without
limitation, the following information regarding customers, employees,
contractors, its operations and its markets and the industry not generally known
to the public; strategies, methods, books, records, and documents; recipes,
technical information concerning products, equipment, services, and processes;
procurement procedures and pricing techniques; the names of and other
information concerning customers and those being solicited to be customers,
investors, and business relations (such as contact name, service provided,
pricing for that customer, type and amount of product used, credit and financial
data, and/or other information relating to the Company’s relationship with that
customer); pricing strategies and price curves; positions, plans, and strategies
for expansion or acquisitions; budgets; customer lists; research; financial and
sales data; raw materials purchasing or trading methodologies and terms;
evaluations, opinions, and interpretations of information and data; marketing
and merchandising techniques; prospective customers’ names and locations; grids
and maps; electronic databases; models; specifications; computer programs;
internal business records; contracts benefiting or obligating the Company; bids
or proposals submitted to any third party; technologies and methods; training
methods and training processes; organizational structure; personnel information,
including salaries of personnel; labor or employee relations or agreements;
payment amounts or rates paid to consultants or other service providers; and
other such confidential or proprietary information. Information need not qualify

21



--------------------------------------------------------------------------------



 



as a trade secret to be protected as Confidential Information under this
Agreement, and the authorized and controlled disclosure of Confidential
Information to authorized parties by Company in the pursuit of its business will
not cause the information to lose its protected status under this Agreement.
Executive acknowledges and stipulates that this Confidential Information
constitutes a valuable, special, and unique asset used by the Company in its
businesses to obtain a competitive advantage over its competitors. Executive
further acknowledges that protection of such Confidential Information against
unauthorized disclosure and use is of critical importance to the Company in
maintaining its competitive position and economic investment, as well as work
for its employees.
          (d) Unfair Competition Restrictions. Executive agrees that for a
period of thirty-six (36) months following the date of his termination or such
lesser period of time as is the maximum amount permitted by law (“Restricted
Term”), he will not, directly or indirectly, for himself or for others, anywhere
in those areas where the Company currently (including the City of Houston and
its surrounding counties, and in those cities or counties or states listed in
Attachment “B-1” attached hereto) (the “Restricted Area”) conducts or is seeking
to conduct business of the same nature as Newpark Resources and its Related
Entities, do any of the following, unless expressly authorized by Newpark
Resources Board Chair: Engage in, or assist any person, entity, or business
engaged in, the selling or providing of products or services that would displace
the products or services that (i) the Company is currently in the business of
providing and was in the business of providing, or is planning to be in the
business of providing, at the time of the execution of this Agreement, or
(ii) that Executive had involvement in, access to, or received Confidential
Information about in the course of employment. The foregoing is expressly
understood to include, without limitation, the business of the manufacturing,
selling and/or providing products or services of the same type offered and/or
sold by the Company.
     4. Prohibition on Circumvention. It is further agreed that during the
Restricted Term, Executive cannot circumvent these covenants by alternative
means or engage in any of the enumerated prohibited activities in the Restricted
Area by means of telephone, telecommunications, satellite communications,
correspondence, or other contact from outside the Restricted Area. Executive
further understands that the foregoing restrictions may limit his ability to
engage in certain businesses during the Restricted Term, but acknowledge that
these restrictions are necessary to protect the Confidential Information and
business interests of the Company.
     5. Proviso. It is agreed that these covenants do not prevent Executive from
using and offering the genera! management or other skills that he possessed
prior to receiving access to Confidential Information and knowledge from the
Company. This Agreement creates an advance approval process, and nothing herein
is intended, or will be construed as, a general restriction against Executive’s
pursuit of lawful employment in violation of any controlling state or federal
laws. Executive is permitted to engage in activities that would otherwise be
prohibited by this covenant if such activities are determined in the sole
discretion of the Board of the Company, and authorized in writing, to be of no
material threat to the legitimate business interests of the Company.
     6. Non-Solicitation of Customers. For a period of twenty-four (24) months
following Executive’s termination of employment or employment agreement,
Executive agrees

22



--------------------------------------------------------------------------------



 



not to call on, service, or solicit competing business from customers of the
Company, in the Restricted Area, whom he, within the previous twenty-four
(24) months, (i) had or made contact with, or (ii) had access to information and
files about; or, induce or encourage any such customer or other source of
ongoing business to stop doing business with the Company. This provision does
not prohibit Executive from managing or providing other services or products
that are not a product or services currently offered by the Company.
     7. Non-Solicitation of Employees. For a period of twenty-four (24) months
following the date of Executive’s termination of employment or employment
agreement, Executive will not, either directly or indirectly, call on, solicit,
encourage, or induce any other employee or officer of the Company, whom he had
contact with, knowledge of, or association within the course of employment with
the Company to discontinue his or her employment, and will not assist any other
person or entity in such a solicitation.
     8. Non-Disparagement. Executive covenants and agrees he will not engage in
any pattern of conduct that involves the making or publishing of written or oral
statements or remarks (including, without limitation, the repetition or
distribution of derogatory rumors, allegations, negative reports or comments)
which are disparaging, deleterious or damaging to the integrity, reputation or
good will of the Company or its respective management or products and services.
     9. Separability of Covenants. The covenants contained in Section 3 herein
constitute a series of separate but ancillary covenants, one for each applicable
county in the State of Texas and/or each area of operation in each state,
county, and area as set forth in this Agreement or Attachment “B- 1” hereto. If
in any judicial proceeding, a court shall hold that any of the covenants set
forth in Section 3 exceed the time, geographic, or occupational limitations
permitted by applicable law, Executive and the Company agree that such
provisions shall and are hereby reformed to the maximum time, geographic, or
occupational limitations permitted by such laws. Further, in the event a court
shall hold unenforceable any of the separate covenants deemed included herein,
then such unenforceable covenant or covenants shall be deemed eliminated from
the provisions of this Agreement for the purpose of such proceeding to the
extent necessary to permit the remaining separate covenants to be enforced in
such proceeding. Executive and the Company further agree that the covenants in
Section 3 shall each be construed as a separate agreement independent of any
other provisions of this Agreement, and the existence of any claim or cause of
action by Executive against the Company, whether predicated on this Agreement or
Employment Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of any of the covenants of Section 3.
     10. Consideration. Executive acknowledges and agrees that no other
consideration for Executive’s covenants in this Agreement, other than that
specifically referred to in Section 5.2 of the Employment Agreement, has or will
be paid or furnished to him by the Company or the Related Entities.
     11. Return of Items. Upon termination and/or retirement, Executive will
return any computer related hardware or software, cell phone, keys, or other
data or company property in his possession or control, including all customer
list(s), pricing documents, etc., to the Company,

23



--------------------------------------------------------------------------------



 



except as may be specifically provided for to the contrary in Executive’s
Employment Agreement.
     12. Meaning of Certain Terms. The parties understand the following phrases
to have the following meanings:
          (a) The phrase “carrying on or engaging in a business similar to the
business of the Company” includes engaging, as principal, executive, employee,
agent, trustee, advisor, consultant or through the agency of any corporation,
partnership, association or agent or agency, in any business which conducts
business in competition with the Company (including its Related Entities) or
being the owner of more than 1% of the outstanding capital stock of any
corporation, or an officer, director, or employee of any corporation or other
entity, (other than the Company or a corporation or other entity, affiliated
with the Company) or a member or employee or any partnership, or an owner or
employee of any other business, which conducts a business or provides a service
in the Restricted Area in competition with the Company or any affiliated
corporation or other entity. Moreover, the term also includes (i) directly or
indirectly inducing any current customers of the Company, or any affiliated
corporation or other entity, to patronize any product or service business in
competition with the Company or any affiliated corporation or other entity,
(ii) canvassing, soliciting, or accepting any product or service business of the
type conducted by the Company or any affiliated corporation or other entity
(iii) directly or indirectly requesting or advising any current customers of the
Company or any affiliated corporation or other entity, to withdraw, curtail or
cancel such customer’s business with the Company or any affiliated corporation
or other entity; or (iv) directly or indirectly disclosing to any other person,
firm, corporation or entity, the names or addresses of any of the current
customers of the Company or any affiliated corporation or other entity or the
rates or other terms on which the Company provides services to its customers. In
addition, the term includes directly or indirectly, through any person, firm,
association, corporation or other entity with which Executive is now or may
hereafter become associated, causing or inducing any present employee of the
Company or any affiliated corporation or other entity to leave the employ of the
Company or any affiliated corporation or other entity to accept employment with
Executive or with such person, firm, association, corporation, or other entity.
          (b) The phrase “a business similar to the business of the Company”
means environmental waste treatment and services and temporary work sites and
access roads to the exploration, production and maritime industries and other
commercial markets, including mat sales and rentals, drilling fluids, and the
treatment of water, oil and other fluid streams and related technology; and,
heavy oil and water treatment utilizing ARMAL Activation or sonochemistry
technology.
          (c) The phrase “carries on a like business” includes, without
limitation, actions taken by or through a wholly-owned subsidiary or other
affiliated corporation or entity.
          (d) All references to the Company shall also be deemed to refer to and
include
     13. Reasonable Restrictions. Executive represents to the Company that the
enforcement of the restrictions contained in this Agreement would not be unduly
burdensome to Executive and acknowledges that Executive is willing and able,
subject to the Restricted Area as

24



--------------------------------------------------------------------------------



 



defined herein, to compete in other geographical areas not prohibited by this
Agreement. The parties to this Agreement hereby agree that the covenants
contained in this Agreement are reasonable.
     14. Entire Agreement. Except with respect to the Employment Agreement
executed concurrently herewith, and with respect to certain matters included in
a separate Agreement being entered into between Executive and the Company on the
date of this Agreement (“Appendix B and B-1”), this Agreement constitutes the
entire agreement between the parties hereto with respect to the subject matter
of this Agreement and supersedes and is in full substitution for any and all
prior agreements and understandings whether written or oral between said parties
relating to the subject matter of this Agreement. This Agreement shall not
supersede or substitute for, nor be superseded or substituted by, the Employment
Agreement, but shall have full force and effect concurrently therewith.
     15. Amendment. This Agreement may not be amended or modified in any respect
except by an agreement in writing executed by the parties in the same manner as
this Agreement except as provided in Section 18 of this Agreement.
     16. Assignment. This Agreement (including, without limitation, Executive’s
obligations under Sections 3 and 4) may be assigned by the Company without the
consent of Executive in connection with the sale, transfer or other assignment
of all or substantially all of the capital stock or assets of, or the merger of,
the Company, provided that the party acquiring such capital stock or assets or
into which the company merges assumes in writing the obligations of the Company
hereunder and provided further that no such assignment shall release the Company
from its obligations hereunder. This Agreement (including, without limitation,
Executive’s obligations under Sections 3 and 4) may not be assigned or
encumbered in any way by Executive without the written consent of the Company.
     17. Successors. This Agreement (including, without limitation, Executive’s
obligations under Sections 3 and 4) shall be binding upon and shall inure to the
benefit of and be enforceable by each of the parties and their respective
successors and assigns.
     18. Unenforceable Provisions. If, and to the extent that, any section,
paragraph, part, term and/or provision of this Agreement would otherwise be
found null, void, or unenforceable under applicable law by any court of
competent jurisdiction, that section, paragraph, part, term and/or provision
shall automatically not constitute part of this Agreement. Each section,
paragraph, part, term and/or provision of this Agreement is intended to be and
is severable from the remainder of this Agreement. If, for any reason, any
section, paragraph, part, term and/or provision herein is determined not to
constitute part of this Agreement or to be null, void, or unenforceable under
applicable law by any court of competent jurisdiction, the operation of the
other sections, paragraphs, parts, terms and/or provisions of this Agreement as
may remain otherwise intelligible shall not be impaired or otherwise affected
and shall continue to have full force and effect and bind the parties hereto.

25



--------------------------------------------------------------------------------



 



     19. Remedies.
          (a) Executive agrees that a breach or violation of Section 3 or 4 of
this Agreement by Executive shall entitle the Company as a matter of right, to
an injunction, without necessity of posting bond, issued by any court of
competent jurisdiction, restraining any further or continued breach or violation
of such provisions. Such right to an injunction shall be cumulative and in
addition, and not in lieu of, any other remedies to which the Company may show
themselves justly entitled, including, but not limited to, specific performance
and damages. The parties specifically agree that the remedy of damages alone is
inadequate.
          (b) In the event that Executive knowingly and intentionally fails in
any material respect to perform any of his material obligations under this
Agreement, the Company may elect (i) to cease all payments under Section 5.2 of
the Employment Agreement and recover all payments previously made to Executive
under Section 5.2 of that Agreement, (ii) obtain an injunction and/or
(iii) exercise any and all other remedies available by law.
Notwithstanding the foregoing subsection (b), Executive will have no liability
or responsibility for: (i) inadvertent disclosure or use of the Information if
(x) he uses the same degree of care in safeguarding the Information that the
Company uses to safeguard information of like importance and (y) upon discovery
of such inadvertent disclosure or use of such material, Executive immediately
uses his best efforts, including the commencement of litigation, if necessary,
to prevent any use thereof by the person or persons to whom it has been
disclosed and to prevent any further incidental disclosure thereof; and (ii) ,
disclosure of Information (x) that is required by law, (y) that is made pursuant
to a proper subpoena from a court or administrative agency of competent
jurisdiction from a court or administrative agency of competent jurisdiction or
(z) that is made upon written demand of an official involved in regulating you
if before disclosure is made, Executive immediately notifies the Company of the
requested disclosure by the most immediate means of communication available and
confirms in writing such notification within one business day thereafter.
     20. Notice. All notices, consents, requests, approvals or other
communications in connection with this Agreement and all legal process in regard
hereto shall be in writing and shall be deemed validly delivered, if delivered
personally or sent by certified mail, postage prepaid. Unless changed by written
notice pursuant hereto, the address of each party for the purposes hereof is as
follows:

         
 
  If to Executive:   If to the Company:
 
  3 Hummingbird Drive   3850 Causeway Blvd., Suite 5770
 
  Covington, LA 70433   Metairie, LA 70002-1752
 
      Attn: Chairman of Board

     Notice given by mail as set out above shall be deemed delivered only when
actually received.
     21. Descriptive Headings. The descriptive headings of the several sections
of this Agreement are inserted for convenience only and shall not control or
affect the meaning or construction of any of the provisions hereof.

26



--------------------------------------------------------------------------------



 



     22. Governing Law. This Appendix B shall be governed by and construed and
enforced in accordance with the laws of the State of Texas (other than the
choice of law principles thereof).
     23. Representation by counsel. Each of the parties has been represented by
counsel and has actively participated in the drafting of this Agreement.
     IN WITNESS WHEREOF, the parties have duly executed this Unfair Competition,
Confidentiality and Non-competition Agreement as of the date first above
written.

                  Executive:    
 
                               /s/ James D. Cole                  
               James D. Cole    
 
                Newpark Resources, Inc.    
 
           
 
  By:        David P. Hunt    
 
           
 
           David Hunt, Board Chairman    

27



--------------------------------------------------------------------------------



 



ATTACHMENT B-1 (Restricted Areas)
Areas in which Newpark Resources, Inc. currently does business:
1. Louisiana
2. Texas
3. Oklahoma
4. Colorado
5. Wyoming
6. Utah
7. Nevada
8. Montana
Other states or areas in which Newpark Resources, Inc currently does business:
9. Western Canada
10. Gulf of Mexico (off the “Gulf Coast”), including Texas, Louisiana,
Mississippi, Alabama and Florida, including the waters of the Outer Continental
Shelf.
Texas Counties in which Newpark Resources, Inc currently does business:
1. Andrews
2. Aransas
3. Austin
4. Bee
5. Bienville
6. Borden
7. Brazoria
8. Brazos
9. Brooks
10. Burleson
11. Calhoun
12. Cameron
13. Chambers
14. Cochran
15. Colorado
16. Crane
17. Crockett
18. Culberson
19. Dewitt
20. Duval
21. Ector
22. Fayette
23. Fort Bend
24. Freestone
25. Gaines
26. Galveston
27. Glasscock
28. Goliad
29. Gregg
30. Hardin
31. Harris
32. Harrison
33. Hidalgo
34. Hockley
35. Houston
36. Howard
37. Jackson
38. Jefferson
39. Jim Hogg
40. Jim Wells
41. Karnes
42. Kenedy
43. Kleberg
44. Lavaca
45. Leon
46. Liberty
47. Limestone
48. Live Oak
49. Loving
50. Lubbock
51. Marion
52. Matagorda
53. McMullen
54. Motley
55. Nacogdoches
56. Navarro
57. Newton
58. Nueces
59.Orange
60.Panola
61. Pecos
62. Polk
63. Reagan
64. Reeves
65. Robertson
66. Roosevelt
67. Rusk
68. San Patricio
69. Schleicher
70. Scurry
71. Shelby
72. Snyder
73. Starr
74. Sterling
75. Terrell
76. Terry
77. Titus
78. Tom Green
79. Upshur
80. Upton
81. Val Verde
82. Victoria
83. Waller
84. Washington
85. Webb
86. Wharton
87. Winkler
88. Yoakum
89. Zapata

28